Citation Nr: 1035383	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-09 769 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis B.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1973 
and a period of active duty for training (ADT) from October 3, 
1977 to February 23, 1978 with the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) 
from November 2007 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In October 2008, the Veteran testified at an RO hearing 
and a copy of the hearing transcript has been added to the 
record.

The Veteran requested, but failed to report for, a Travel Board 
hearing at the RO which was scheduled in July 2010.  Thus, the 
Veteran's Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on her part.




FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
hepatitis B disability is inactive.

2.  The competent medical evidence shows that endometriosis was 
not present in service and is not related to service. 

3.  The competent medical evidence shows that an eye disability 
was not present in service and there is no current eye disability 
which could be attributed to service. 

4.  The competent medical evidence shows that a bilateral knee 
disability was not present in service and there is no current 
bilateral knee disability which could be attributed to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hepatitis B have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7345 (2009).

2.  Endometriosis was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  An eye disability was not incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  A bilateral knee disability was not incurred in service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2007, August 2007, and February 2008 letters, the RO 
notified the Veteran of the evidence needed to substantiate her 
claims for service connection, and for an increased rating.  
Those letters also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist her in 
obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated her status as a Veteran.  She was 
notified of all other elements of Dingess notice, including the 
disability-rating and effective-date elements of her claims, in 
the above letters.

Recent caselaw also indicates that, where there is a hearing, the 
hearing officer must suggest that a claimant submit evidence on 
an issue material to substantiating the claim when the record is 
missing any evidence on that issue or when the testimony at the 
hearing raises an issue for which there is no evidence in the 
record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 
38 C.F.R. § 3.103 (2009).  The hearing officer also must suggest 
the submission of evidence when testimony during the hearing 
indicates that it exists (or could be reduced to writing) but is 
not of record.  Here, during the RO hearing, the Veteran was 
asked to identify private records, and initial dates of diagnosis 
and treatment for her service connection claims.  The Veteran's 
symptomatology was discussed in detail and testimony concerning 
her level of impairment was elicited.  Such actions supplement 
the VCAA and comply with 38 C.F.R. § 3.103 and the Court's 
decision in Bryant.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private and VA treatment records.  In addition, the 
Veteran was afforded a VA examination for hepatitis B in October 
2007.  This examination was adequate because it was performed by 
a medical professional based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, and 
a thorough examination of the Veteran.  The resulting diagnoses 
and rationales were consistent with the examination and the 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not been provided with a VA examination as to the 
etiology of her claimed service-connected disabilities.  Under 
the VCAA, VA must provide an examination when there is competent 
evidence of a disability (or persistent or recurrent symptoms of 
a disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of 
a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service, 
and the threshold for finding that the disability (or symptoms of 
a disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 
(2006).  Here, no examination was required regarding the claims 
for service connection because there is no injury or disease in 
the line of duty during a qualifying period of service that may 
be related to service.  

Analysis

Increased Rating Claim for Hepatitis B

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007). 

In a March 2003 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
hepatitis, pursuant to DC 7345, effective December 19, 1978.  
38 C.F.R. § 4.114, DC 7345 (2009).  

The Veteran filed a claim for increase in March 2007.  Pertinent 
to the date of claim, DC 7345 applies to chronic liver disease 
without cirrhosis (including hepatitis B, chronic active 
hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and hepatitis 
C).  

Under DC 7345, a noncompensable rating contemplates a 
nonsymptomatic condition.  A 10 percent rating is assigned where 
there is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks, during the past 12-month period.  Id.

A 20 percent rating contemplates daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12-month period.

A 40 percent rating contemplates daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period.

A 60 percent rating contemplates daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.

A 100 percent rating contemplates near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain).  Id.

Note (2) provides that, for purposes of evaluating conditions 
under diagnostic code 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician.  See 38 C.F.R. § 4.114, 
DC 7345, Note (2).

On VA examination in October 2007, the Veteran reported that she 
had been doing well until approximately 5 months prior, which she 
developed vomiting and diarrhea.  She denied acute fatigue, 
anorexia, arthralgia, or right upper quadrant pain.  She was not 
taking medication for hepatitis.  There was no weight loss or 
hepatosplenomegaly.  The Veteran was able to function in her 
usual occupational and daily activity.  She had no tenderness or 
organomegaly.  There was no evidence of portal hypertension.  
There was no evidence of malnutrition.  There were no other signs 
of liver disease.  The diagnosis was hepatitis exposure, 
currently inactive.

The Board interprets the term "inactive," as used by the 
examiner, as the equivalent of "nonsymptomatic," as used in the 
regulation.  Accordingly, the Board concludes that Veteran's 
symptomatology due to service-connected hepatitis B is 
contemplated fully by the current noncompensable rating.  The 
Board acknowledges that the Veteran has reported symptoms of 
vomiting and diarrhea and has provided sworn testimony as to 
these symptoms.  She testified that she has experienced fatigue 
and jaundice associated with hepatitis.  She believes that these 
symptoms are attributable to hepatitis.  The Veteran certainly is 
competent to report observable symptoms as well as their 
severity.  Symptoms such as vomiting, diarrhea, and fatigue can 
be attributed to numerous causes and specific attribution is not 
a matter for lay observation but requires medical knowledge.  
Symptoms of vomiting and diarrhea were acknowledged by the 
October 2007 VA examiner and he did not find them to be 
symptomatic of hepatitis B.  His opinion that the Veteran's 
hepatitis B is inactive is more persuasive than the Veteran's lay 
assertions.  Moreover, even if the reported symptoms were 
considered symptoms of hepatitis B, the Veteran has not asserted 
that such symptoms were severe enough to require bed rest and 
treatment by a physician (as is required for a higher disability 
rating under DC 7345).  

In addition, the Veteran testified that, despite experiencing 
these symptoms, she has not sought treatment for hepatitis since 
service separation.  While fatigue might not be expected to 
result in medical treatment, the Board finds it difficult to 
resolve the Veteran's current assertion that she experienced 
ongoing symptoms such as jaundice, as well as serious 
gastrointestinal distress, which she believed to be attributable 
hepatitis B, without ever seeking medical treatment.  To this 
extent, the Board finds that the Veteran's assertions are not 
credible.

As the competent and credible evidence establishes a 
nonsymptomatic condition, the Board finds that the criteria for a 
compensable rating for hepatitis B are not met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the claim, however, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the Veteran's hepatitis B has not 
significantly changed during the period of this appeal.  Most 
significantly, the criteria for a compensable rating are not 
shown at any time pertinent to this appeal.  Therefore, a uniform 
evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptoms of the type reported 
by the Veteran and noted by medical professionals on clinical 
evaluation.  Significantly, the criteria include higher ratings 
where symptomatology of the appropriate degree is demonstrated.  
Therefore, extraschedular referral is not warranted.  

Service Connection Claims

Veterans are entitled to compensation from the Department of 
Veterans Affairs (VA) if they develop a disability "resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24) (West 2002).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records reveal no reference to complaint of or 
treatment for endometriosis, an eye disability, or knee injuries.  
The service separation examination in April 1973 reveals normal 
clinical findings for pelvic, vaginal, rectal, eyes, 
ophthalmoscopic, pupils, ocular motility, and lower extremities.  
The Veteran's uncorrected distant vision was 20/25 in the right 
eye, and 20/30 in the left.  By comparison, the service entrance 
examination revealed 20/20 vision for each eye.  The Veteran 
reported no history of treatment for female disorders, or changes 
in menstrual pattern, and no knee trouble.  While she reported a 
history of eye trouble, this was described by the examiner as 
wearing glasses for a visual defect.  

Following service, a January 3, 1978, clinical record reveals 
that the Veteran had a motor vehicle accident 3 days prior.  At 
the time of treatment, she complained of a right shoulder injury 
and a bruise on her right hip, but was otherwise not complaining 
of any symptoms. 

More than seven years later, private treatment reports dated in 
August 1985 show that the Veteran underwent a total abdominal 
hysterectomy, with bilateral salpingo-oopheroectomy due to 
symptomatic pelvic endometriosis.  At this time, the Veteran was 
noted to have undergone a right salpingectomy and appendectomy in 
1983.  In January 1989, she was treated for residual 
endometriosis and underwent  laparoscopic removal of adhesions.  

The Veteran filed a claim in April 2007 seeking service 
connection for endometriosis.  In May 2007, the RO received an 
amended claim seeking service connection for left and right eye 
"korleconis."  The RO denied both claims in November 2007.  The 
RO found that service treatment records were negative for 
endometriosis, the service separation examination was normal for 
pelvic, vaginal or rectal problems, and there was no current 
diagnosis.  The RO also found that it was unable to determine the 
eye condition for which service connection was being sought, as 
there was no current diagnosis, and that, while service treatment 
records showed congenital refractive error, there was no other 
treatment for the eyes during service, and the separation 
examination contained normal findings.  

An October 2007 VA outpatient note reveals multiple medical 
problems, described as endometriosis, knee pain, keratoconus, 
stomach upset and vomiting. 

A November 2007 VA outpatient note reveals complaint of chronic 
left knee pain.  A February 2009 primary care note reveals that 
the Veteran's left knee "went out" two weeks prior do to a 
workplace injury, and that she had arthroscopic surgery on the 
left knee.

In her December 2007 notice of disagreement, the Veteran raised a 
claim of entitlement to service connection for left and right 
knee conditions.  In April 2008, the RO denied the claims, 
finding that there was no treatment during service, lower 
extremities were normal at separation, and there is no current 
disability identified.  

The Veteran testified at her RO hearing that she first was 
diagnosed as having endometriosis in 1980 and had surgery to 
remove her fallopian tubes and appendix.  She believes that the 
condition resulted from stress during her service.  The Veteran 
also testified that her eye condition was actually keratoconus, 
and that it started out as astigmatism.  She stated that she was 
first diagnosed in 1980, and that it resulted from having to 
strain her eyes.  Thus, she does not contend that either 
condition had actual onset during active duty or ADT, but during 
her period of Army Reserve service.  As noted above, to warrant 
status as a Veteran during such a period, the claimant must have 
been disabled or died from a disease or injury incurred or 
aggravated in line of duty during a period of active duty for 
training, or have become disabled or died from an injury incurred 
or aggravated in line of duty during a period of inactive duty 
training.  Here, neither the service records nor the Veteran's 
contentions suggest that she qualified as a Veteran at any time 
in 1980.  

In summary, the Board finds that there is no injury or disease 
incurred in the line of duty during a qualifying period of 
service regarding any of the claims.  While the Veteran had 
impaired visual acuity, in the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including presbyopia, even if visual acuity 
decreased in service, as this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VA Manual 
M21-1 MR, Part VI, Subchapter II, para. 11.07.

Moreover, the Veteran herself does not contend that she was 
treated or diagnosed with endometriosis or an eye disability 
until several years after her last qualifying period of service.  
The medical evidence also does not show treatment or diagnosis 
for endometriosis until 1983.  It further does not show treatment 
or diagnosis of an eye disability for several decades after her 
last qualifying period of service.  

Finally, there is no competent opinion that purports to relate 
any of the claimed disabilities to service.  The Veteran can 
attest to factual matters of which she has first-hand knowledge, 
such as experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical therapy.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. Vet. 
App. 303 (2007).  

Here, the etiology of endometriosis and keratoconus are not 
matters for lay observation but require medical knowledge.  The 
Veteran has not identified for submitted any evidence relating 
her endometriosis or keratoconus to active service.  Therefore, 
there is no competent evidence of a relationship between 
endometriosis and keratoconus and active service.  While the 
etiology of a knee disability may, in some circumstances, be 
subject to lay observation, to the extent that the Veteran now 
attempts to report both an in-service knee injury and to relate 
such injury to service, the Board finds that such assertion is 
not credible.  Specifically, the Board finds her statements at 
discharge that she was in excellent health and had no history of 
knee trouble more convincing that her current assertion made 
decades after the fact and in the context of a claim for monetary 
benefits.  Not only may the Veteran's memory be dimmed with time, 
but self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

As the contemporaneous statements at separation are consistent 
with the physical examination findings at that time, but her 
current statements are not consisted with this competent 
evidence, the Board finds that the Veteran's current statements 
lack credibility.  In summary, the Board finds that, because the 
requirements for service connection are not shown regarding 
endometriosis, an eye disability, or a bilateral knee disability, 
service connection is not warranted for any of these claimed 
disabilities.   In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against each 
of these claims, however, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Entitlement to a compensable rating for hepatitis B is denied.

Entitlement to service connection for endometriosis is denied.

Entitlement to service connection for an eye disability is 
denied.

Entitlement to service connection for a bilateral knee disability 
is denied.


REMAND

The Veteran has reported incidents of sexual assault which 
predate her service.  She also contends that she was sexually 
assaulted by a senior officer while working at a dental clinic 
while on active duty.  She has stated further that she was 
sexually harassed on several occasions.  Service personnel 
records confirm that the Veteran served as a dental specialist 
and oral surgery assistant during her period of active duty.  

Cases involving allegations of a personal assault fall within the 
category of situations in which it is not unusual for there to be 
an absence of service records documenting the events of which the 
Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's 
Adjudication Procedure Manual, M21-1MR (Manual), personal assault 
is an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic battering, 
robbery, mugging, and stalking.  Id.  Service records may not 
contain evidence of personal assault, and alternative sources, 
including testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
The Manual also notes that, since personal assault, to include 
sexual assault, can be an extremely personal and sensitive issue, 
many incidents of personal assault are not officially reported, 
making it difficult to obtain direct evidence, and requiring that 
the alternative evidence be sought.  Id.

Under § 3.304(f)(4) (2009), if a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4).  Under 
38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  

In this case, the service personnel records reveal that, in May 
1971, the Veteran became upset while working at the dental clinic 
and began crying.  She informed the clinic chief that she was 
extremely unhappy with her assignment at the clinic and requested 
a transfer.  She later took an overdose of pills and was 
hospitalized with a diagnosis of depression.  

This case clearly involves behavioral changes surrounding the 
Veteran's work at a dental clinic which she claims to be where 
her in-service stressor (the personal assault) took place.  The 
RO has not requested an opinion regarding whether such evidence 
supports the occurrence of the alleged assault, however.  

Regarding alternative sources of evidence which may be used to 
corroborate in-service personal assault claims, the Board notes 
that the Veteran stated that she told her roommate about the 
sexual assault (described above) but could not remember the name 
of the roommate.  In an April 2007 mental health assessment, the 
Veteran stated that she had cut her wrists several times during 
service and had a friend who was a nurse who fixed them up for 
her.  She did not identify the friend.  The Veteran also 
testified that she was treated for mental health issues and was 
put on Valium in the service.  It is unclear what attempts were 
made to follow up on any of these statements or to obtain 
additional information regarding them.  

Also, under 38 C.F.R. § 3.304(f)(4), VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  In 
this case, the April 2007 notice letter did not address the 
specific provisions pertinent to claims for PTSD based on 
personal assault.  Moreover, while the RO confirmed that the 
Veteran had not provided sufficient detail to submit any 
stressors to the JSRRC for corroboration, it does not appear that 
the RO attempted to investigate alternative sources of evidence 
to attempt to corroborate the Veteran's alleged in-service 
stressors.  

The Board finds that, because appropriate procedures for 
developing claims for service connection for PTSD based on 
personal assault have not been followed in this case, additional 
development is necessary.  See, for example, VA Adjudication 
Manual M21-MR, Part IV, subpart ii, Chapter 1, Section D17.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA 
notice on her claim of service connection for 
PTSD based on an in-service personal assault.  
This notice letter should be issued in 
accordance with current M21-MR guidance on 
appropriate development for PTSD personal 
assault cases.  See VA Adjudication Manual 
M21-MR, Part IV, subpart ii, Chapter 1, 
Section D17.

2.  Schedule an examination to determine 
whether the evidence is consistent with and 
substantiates the Veteran's assertion 
regarding an in service personal assault, and 
if so, whether such assault has resulted in 
PTSD.  The claims file should be provided 
to the examiner(s) for review.  In 
reviewing the Veteran's claims file, the 
examiner should identify and examine all 
records indicating any change in behavior or 
performance subsequent to the alleged in-
service personal assault and offer an opinion 
as to the clinical significance, if any, of 
such changes.  The examiner should opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any in-service personal assault 
occurred.  If so, then the examiner should 
determine whether the Veteran has PTSD as a 
result of the in-service personal assault.  
The examiner also should identify the in-
service stressor on which the PTSD diagnosis 
is based.  A complete rationale should be 
provided for any opinion expressed.

3.  Thereafter, readjudicate the claim of 
service connection for PTSD.  If the benefits 
sought on appeal remain denied, the Veteran 
and her service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


